Exhibit 10.3 MODIFICATION AGREEMENT The undersigned hereby agree to delete the requirement for bank account control agreements set forth in Section 5(a) of that certain Agreement (the “Agreement”) dated as of the 30th day of March, 2007 between SEQUIAM CORPORATION, a California corporation and BIOMETRICS INVESTORS, L.L.C., a Delaware limited liability company.Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Agreement.Except for the foregoing extension, nothing herein shall be deemed to waive, amend or modify any provision of the Agreement. Dated:August 15, 2007 SEQUIAM CORPORATION By: Its: BIOMETRICS INVESTORS, L.L.C. By: Name: Title:
